Opinion by
Oliver, C. J.
From the testimony it appeared that a difference of opinion developed between the customs officials and the petitioner as to the correct values, and it was agreed that the three entries in question be selected as a test case. The petitioner entered at the invoice prices which it believed represented the correct values, and the appraiser agreed to withhold appraisement of the balance of the merchandise pending the final decision of the court in the test case. Subsequently, after the appraiser had advanced the entered values, appeals for reappraisement were filed, but they were later abandoned when the importer was unable to procure any information from abroad relative to the correct values. On the record presented it was held that there was no intent to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.